COLEMAN, J.
The plaintiff, wishing to purchase a lot of land, employed, for a valuable consideration, the defendants, attorneys at law, to investigate the title of one W. T. Williams, who claimed to own the lot and had offered it for sale. Upon the written statement and certificate of said attorneys, that the title of W. T. Williams was good, and that he had the right to convey, plaintiff purchased and paid for the lot. The evidence for the most part is without conflict, and shows the certificate of the defendant was dated December 1, 1887. At the July term, 1887, by a decree of the City Court of Montgomery, sitting in equity, W. T. Williams had been dé-prived of all control over his property, and the right to dispose of it, and one Robert S. Williams appointed trustee with the authority to manage and control, the same for the benefit of W. T. Williams. This suit was styled Bobert S. Williams v. William T. Williams, and the bill filed June 24, 1887 — the answer admitting the allegations of the bill on the same day, and final decree rendered July 13th, 1887; and the cause dropped from the trial docket.
By section 736, sub-div. 2, of the Code, it is made the duty of the register “to keep a docket in which must be entered the names of the plaintiffs and defendants,” &c. Sub-div. 7. “To record in well bound books within six months after the final determination of any cause, all the proceedings in relation to the same, except those previously recorded under section 653, and except as otherwise directed in this article.” Section 653. “The original proceedings in civil suits at law or in equity, the original process issuing thereon, all affidavits and bonds taken in the course thereof must be recorded immediately on the filing threof, or on the return of such process,” &c.
Section 743 is as follows : “Begisters in chancery must keep' general direct and reverse indexes of all record books in their offices,” &c. The law does not require the register to keep an index to the trial docket.
*494Tbe trial docket of tlie City Equity Court was introduced in evidence by plaintiff, and it appears that there was a direct index to this docket; and under the letter “W” the following entry was made : “Williams, R. S. vs. Williams, W. T.” and referred to the case of R. S. Williams v. William T. Williams regularly docketed on the trial docket, giving date when bill and answer were filed, when cause was submitted for decree, and date of final decree. The evidence showed that the defendant examined and prepared an abstract of the title to the lands from the government through intermediate purchasers to William T. Williams, and the tax books showing that the taxes were all paid, and that there were no recorded encumbrances on the land. The evidence further showed that they examined the dockets of the various courts as to pending causes against William T. Williams, and the record entries of final decrees and judgments, and there were no pending cases against William T. Williams, or final judgment or decrees recorded, affecting his title to the lands in question. The register had made no final record of the case of Robert S. Williams vs. William T. Williams. Six months, the time within which registers are required to make a final record of causes disposed of, had not elapsed.
In the case of Goodman & Mitchell v. Walker, 30 Ala. 495, it was declared that lawyers “stipulate that they will bring to the service of their clients ordinary and reasonable skill and diligence; and if they violate this implied stipulation, they are accountable to their clients for all injury traceable to such want of skill and diligence; that they are bound to use reasonable care and skilland in Burkham Bros. v. Daniel, 56 Ala. 610, it is quoted with approbation, that “whenever there is a contract to perform any work, or to transact any business, the law implies an engagement on the part of the person undertaking to do the work, that it shall be performed with due care, diligence and skill, according to the order given, and assented to; and in Teague v. Corbitt, 57 Ala. 543, it is said, every attorney owes his 'client reasonable skill and diligence ; and is responsible for all injuries clients sustain, which are traceable to a want of it. The whole duty and responsibility of an attorney to his client are clearly embraced and defined in these principles.
Having ascertained by an examination of the trial docket that there was no Us pendens involving the title to this property, and that no record of any cause finally disposed of by .the courts affecting the title of William T. Williams had been recorded by the register, and knowing, as they must have known, the statute granted to the register six months within *495wbicb to mate a final record of causes disposed of, did that “reasonable care and diligence,” which attorneys owe their clients, require that they examine the trial dockets as to causes disposed of by the court within a less time than six months, and of which no final record had been made ? or at least inquire of the register if there were any such cases ?
We do not think it can be said, as a matter of law, that an attorney has exercised “reasonable care and skill,” without having carried his investigation this far, at least in the county, where the lands lie and the claimant -lives, without giving some satisfactory reason for the omission.
The register testified that “he had direct, but no reverse indexes to his record, as required by section 743 of the Code, but that said case of Williams had never been entered in said direct index.” The evidence for the defendant is “that he went into the register’s office where the files, dockets and other records of such court are kept, also the trial docket of cases then pending, and- found nothing affecting said property after making an examination of the same,” but made no inquiry of the register. There is no evidence that he investigated the trial docket of the previous term, though less than six months had elapsed, for causes disposed of at that term. It is evident that an ordinary examination of this docket for the previous term, either by reference to the index under exhibit “W,” or of the cases then pending, or inquiry of the register, would have discovered to him that by a decree of that court, W. T. Williams had been deprived of all power to dispose of the land by sale or otherwise. Have the defendants given any satisfactory or reasonable excuse for this omission of duty? We think this question of fact should be left with the jury.
The rulings of the trial court, in some respects,, conflict with the law, as herein declared, and the case must be reversed and remanded.
Reversed and remanded.